DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 11/29/2021 claims, is as follows: Claims 1, 13, and 19 have been amended; Claims 2, 15, and 20 have been canceled; and Claims 1, 3-14, 16-19, and 21 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson et al (US 8969762 B2, previously cited)
Regarding Claim 13, Beeson teaches a welding-type power supply (system 10; figs. 1-4), comprising:
AC generator 62) connected to a first multi-mode power output circuit (welding circuit 82) and to a second multi-mode power output circuit (charging circuit 80) (col. 3, lines 49-54; fig. 3), wherein each multi-mode power output circuit (each welding circuit 82, charging circuit 80 is the multi-mode circuit at least between on and off modes) is configured to condition power supplied by the welding-type power source (AC generator 62) to output power at a first power level (power output for welding gun) to power a welding-type torch (welding gun) or to output power at a second power level (power output for battery) to charge a battery (battery) from a single output (welding output 26, charging output 42) of the respective first or second multi-mode power output circuit (welding circuit 82, charging circuit 80) for multiple different loads (welding gun, battery) (it is noted the welding circuit 82 has a dedicated welding output 26 and the charging circuit 80 has a dedicated charging circuit 80. It is also noted “a single set of connectors may be provided for both charging and welding” it is understood to mean that either torch or battery may be connected to the same set of connections and the power supply intelligently controls the power to connected load) (col. 3, 2, lines 30-45, 60-64 respectively; fig. 1);  
-17-Attorney Docket No. 60979US01 (66706)a controller (microprocessor 88 of control circuit 66) having an input in electrical communication with the welding-type power source (AC generator 62) and each of the first and second multi-mode power output circuits (welding circuit 82, charging circuit 80) (col. 4, lines 30-40; fig. 2-3), the controller configured to:
identify whether a first load (a welding gun 34) at the first multi-mode power output circuit (welding circuit 82) corresponds to a welding mode or a battery mode (col. 3, 4 lines 23-45, 17-29 respectively; fig. 3) (it is understood that the controller automatically detects the desired mode of operation based on the load being connected to welding output 26);
battery 52) at the second multi-mode power output circuit (charging circuit 80) corresponds to the welding mode or the battery mode (col. 3, 4 lines 23-45, 17-29 respectively; fig. 3) (it is understood that the controller automatically detects the desired mode of operation based on the load being connected to the charging output 42); and
control the first multi-mode power output circuit (welding circuit 82) to condition the power supplied from the welding-type power source (AC generator 62) to output power at the first power level (power output for welding gun) based on a first current-voltage curve based on the identified one of the welding mode or the battery mode at the first multi-mode power output circuit (welding circuit 82) (col. 4, 3 lines 30-40, 23-45 respectively; fig. 2) (it is understood that if the welding device is connected to the first weld connector 28, the voltage and current curve corresponding to the welding device is outputted at the first weld connector 28); and
control the second multi-mode power output circuit (charging output 42) to condition the power supplied from the welding-type power source (AC generator 62) to output power at the second power level (power output for battery) based on a second current-voltage curve based on the identified one of the welding mode or the battery mode at the second multi-mode power output circuit (col. 4, 3 lines 30-40, 23-45 respectively; fig. 2) (it is understood that if the battery is connected to the charging output 42, the voltage and current curve corresponding to the battery is outputted at the charging output 42). 
[AltContent: textbox (Prior Art
Beeson (US8969762B2))]
    PNG
    media_image1.png
    398
    604
    media_image1.png
    Greyscale



Regarding Claim 14, Beeson discloses the welding-type power supply (system 10), wherein the first load (a welding gun 34) corresponds to the welding mode and the second load (a battery 52) corresponds to the battery charging mode (fig. 1). 

Regarding Claim 16, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control both of the first and second multi-mode power output circuits (welding circuit 82, charging circuit 80 respectively) based on a first current-voltage curve (welding voltage and current) in the welding mode (col. 4, lines 30-40; fig. 3) (it is understood that when the welding mode is determined, the control circuit 66 directs the welding power to output at the welding output 26, not at the charging output 42 of the power supply 12, based on the welding voltage and current in accordance with the welding mode) 

Regarding Claim 17, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control both of the first and second multi-mode power output circuits (welding circuit 82, charging circuit 80 respectively) based on a second current-voltage curve (voltage and current) in a battery charge mode (col. 4, lines 30-40; fig. 3) (it is understood that when the battery charging mode is determined, the control circuit 66 directs the charging power to output at the charging output 42, not at the welding output 26 of the power supply 12, based on the charging voltage and current in accordance with the battery charging mode). 

Regarding Claim 18, Beeson discloses the welding-type power supply (system 10), further comprising a third multi-mode power output circuit (second weld connector 30) connected the welding-type power source (AC generator 62) and connected to the controller (microprocessor 88 of control circuit 66) (col. 3, lines 22-45; figs. 1-3), the controller configured to:
identify whether a third load (a welding gun 34/a battery 52) at the third multi-mode power output circuit corresponds to a welding mode or a battery mode (col. 5, lines 36-52; fig. 4) (it is understood that the controller automatically detects the desired mode of operation based on the load being connected the outputs of the power supply 42); and
control the third multi-mode power output circuit (second weld connector 30) to condition the power from the welding-type power source (AC generator 62) based on the identified one of the welding mode or the battery mode (column 3, 4, 4, lines 64-67, 1-3, 30-40 respectively; fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of DeCoster (US 6103994, previously cited)
Regarding Claim 1, Beeson discloses a welding-type power supply (intelligent or smart welding/charging system 10, hereinafter system 10), comprising:
a welding-type power source (AC grid 60, AC generator 62, other power source 64) connected to a multi-mode power output circuit (control circuit 66)  (col. 3, lines 49-54; figs. 1-3), wherein the multi-mode power output circuit (control circuit 66) is configured to receive power from the welding-type power source (AC grid 60, AC generator 62, other power source 64) and convert the power into a first and a second power output level (power output for welding gun or battery) via a single output (single set of connectors) for multiple different loads (battery, welder) (col. 3, lines 35-45) (it is understood, for example, the welding connector 28 of the welding outputs 26 may be used as the common set of connector for both battery and welder. The system 10 supplies appropriate power to the welding connector 28 according to the connected load); and
a controller (microprocessor 88 of control circuit 66) to receive an input (inputs 84, 86) from the welding-type power source (power source 60/62/64) and output a control signal (outputs) to the multi-mode power output circuit (control circuit 66) (col. 4, lines 30-40; fig 1-3), the controller (control circuit 66) configured to:
identify whether the load (a welding gun 34 or a battery 52) at the multi-mode power output circuit (control circuit 66) corresponds to a welding mode or a battery charging mode (col. 5, 3 lines 36-52, 38-45 respectively; fig. 4) (it is noted that the welding system 10 automatically detects load connected to the single set of connectors and adjusts power level according to detected load);
control the multi-mode power output circuit (control circuit 66) to condition the power supplied from the welding-type power source (power source 60, 62,64) to the single output (single set of connectors) for the multiple different loads (welding gun 34 or battery 52) (col. 3, lines 37-45) at the first power output level (power output for welding gun) based on a first current-voltage curve (welding voltage and current) in the welding mode; and 
control the multi-mode power output circuit (control circuit 66) to output the second power output level (power output for battery) based on a second current-voltage curve (charging voltage and current) in the battery charging mode, the first current-voltage curve being different than the second current-voltage curve (col. 4, 3 lines 17-40, 19-21 respectively; figs. 2-3). 
Beeson does not disclose:

identify whether the load at the multi-mode power output circuit corresponds to a welding mode or a battery charging mode based on the test signal.
However, DeCoster discloses a welding-type power supply (welding device 10), wherein a controller (control circuit 16) is configured to:
transmit a test signal (remote device signal) to a load (remote devices 29) connected to the multi-mode power output circuit (remote control circuit 28) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1) via one or more ports (remote connector 36);
identify the type of load (remote devices 29) at the multi-mode power output circuit (remote control circuit 28) based on the test signal (remote device signal) (col. 8, lines 12-28).

    PNG
    media_image2.png
    492
    669
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
DeCoster (US6103994))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to transmit the test signal to the load connected to the multi-mode power output circuit via one or 

Regarding Claim 3, Beeson discloses the welding-type power supply (system 10), wherein the controller (microprocessor 88 of control circuit 66) further configured to:
transmit the test signal (sensed data) to the load (battery 52) in the battery charging mode (col. 8, 7, 5 lines 41-53, 47-53, 1-7 respectively; figs. 4-5);
monitor a feedback signal (feedback) in response to the test signal (sensed data) (col. 8, lines 58-64; fig. 3); and
determine a sub-mode (phase) based on a parameter of the feedback signal (feedback) (col. 8, 5, lines 45-54, 1-7 respectively)-15-Attorney Docket No. 60979US01 (66706) (it is noted that based on the parameter of the feedback signal from the battery 52 i.e. the current and temperature of the battery 52, the control circuit 66 determines the sub-mode i.e. charging the battery 52 with a rush of current (first phase), small amount of current (second phase) and no current (third phase)).  

Regarding Claim 4, Beeson discloses the welding-type power supply (system 10), the controller (microprocessor 88 of control circuit 66) further configured to control the multi-mode power output circuit (control circuit 66) in the battery charging mode based on the determined sub-mode (phase) (col. 8, lines 39-50; figs.4-5 of Beeson), the sub-mode is a fast charging mode (initial current, such as 10 amps).

Regarding Claim 5, Beeson discloses the welding-type power supply (system 10), wherein the feedback signal (feedback) includes a battery parameter comprising the current (col. 8, lines 24-28).

Regarding Claim 6, Beeson discloses the welding-type power supply (system 10), wherein the controller (microprocessor 88 of control circuit 66) is further configured to:
provide battery power (charging current) to the load (battery 52) based on the determined sub-mode (phase) (col. 8, 5, lines 45-53, lines 1-10; fig. 3-5) (it is noted the controller controls the output voltage and current at the charging output 42 based on the feedback of the battery 52 i.e. sensed data such as battery type, charging level etc.),
monitor the feedback signal (sensed data) (col. 8, 5, lines 54-64, 1-10 respectively) ; and
determine a change in the sub-mode (phase) based on a parameter of the feedback signal (col. 8, lines 24-28, 64-67, column 9, lines 1, 13-15, 23-27 of Beeson).
DeCoster discloses the controller (control circuit 16) is configured to:
periodically transmit the test signal (remote device signal sent by control circuit 16) to the load (remote devices 29); 
monitor the feedback signal (remote device signal returned to control circuit 16) in response to the test signal (remote device signal) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to 

Regarding Claim 7, Beeson discloses the welding-type power supply (system 10), wherein the multi-mode power output circuit (control circuit 66) comprises a switching regulator to convert a power output from the welding-type power source (power source 60, 62, 64) to a welding-type power (col. 2, 4 lines 54-56, 37-40 respectively; fig. 1).-16-Attorney Docket No. 60979US01 (66706) 

Regarding Claim 8, Beeson discloses the welding-type power supply (system 10), comprising at least one switch (mode selection dial 20) connected to the controller (microprocessor 88 of control circuit 66) to select one of the mode (col. 5, lines 40-48; fig. 1) and a level of power output of the welding-type power supply (system 10) (col. 5, 6 lines 53-57, 1-7 respectively).

Regarding Claim 9, Beeson discloses the welding-type power supply (system 10), comprising a user interface (control panel 16) providing a list of options for operation of the power supply (system 10) (col. 2, lines 27-33; fig. 1), the list including the welding mode (welding mode), the battery charging mode (charge/jump mode) (col. 5, lines 40-48) and a level of power output of the welding-type power supply (col. 5, 6 lines 53-57, 1-7 respectively). 

Regarding Claim 10, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (power source 60, 62, 64) is an engine-driven electric generator (col. 3, lines 51-53; fig. 2). 

Regarding Claim 12, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (power source 60, 62, 64) provides welding-type power to a welding-type torch (col. 2, 4 lines 54-56, 37-40 respectively; fig. 1). 
 
Regarding Claim 19, Beeson discloses a method of operating a welding-type power supply (system 10), comprising:
connecting a load (welding torch 34) to a single output of a multi-mode power output circuit (single set of connectors of control circuit 66 i.e. welding connector 28) configured to convert the power into a first and a second power output level (power output for welding or battery) via, the single output (single set of connectors) configured to deliver power for multiple different loads (battery or welder) to one or more ports (welding connector 28) configured to connect to a welding-type torch (col. 4, 3 lines 16-29, 23-45 respectively; fig. 3) (it is noted the common circuity is utilized to regulate power to charging output and welding output. It is also that a single set of connectors is utilized for both welding and charging); 
identifying whether (the load battery or welder) at the multi-mode power output circuit (control circuit 66) corresponds to a welding mode or a battery mode (col. 3, lines 40-45); 
conditioning power supplied from a welding-type power source (AC generator 62) as the first or second power output level (power output for welding or battery) based on the identified one of the welding mode or the battery charging mode (col. 3, lines 40-45); 
control circuit 66) to output the first power output level (power output for welding) based on a first current-voltage curve (welding voltage and current) in the welding mode (col. 4, lines 30-40; fig. 3) (it is understood that the welding voltage and current representing the welding mode is provided by the AC generator 62 at the welding output 26 of the power supply 12 via a welding circuit 82); and
controlling the multi-mode power output circuit (control circuit 66) to output the second power output level (power output for battery) based on a second current-voltage curve (charging voltage and current) in the battery charging mode (col. 4, lines 30-40; fig. 3) (it is understood that the charging voltage and current representing the charging mode is provided by the AC generator 62 at the charging output of the power supply 12 via a charging circuit 80), the first current-voltage curve (welding voltage and current) being different than the second current-voltage curve (charging voltage and current) (col. 4, lines 30-34). 
Beeson does not disclose:
the controller configured to:
transmit a test signal to the load at the multi-mode power output circuit;
However, DeCoster discloses a welding-type power supply (welding device 10), wherein a controller (control circuit 16) is configured to:
transmit a test signal (remote device signal) to the load (remote devices 29) at the multi-mode power output circuit (remote control circuit 28) (col. 8, 4, lines 12-28, 45-52 respectively; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s controller to transmit the test signal to the load at the multi-mode power output circuit as taught by DeCoster, 

Regarding Claim 21, Beeson discloses the welding-type power supply (system 10), wherein the multi-mode power output circuit (control circuit 66) is configured to connect to a welding-type torch (welding torch 34) (col. 2, lines 34-38; fig. 1). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson and DeCoster, in further view of Albrecht (US 8569652 B2)
Regarding Claim 11, Beeson discloses the welding-type power supply (system 10), wherein the welding-type power source (AC generator 62) is connected to the multi-mode power output circuit (control circuit 66). 
Beeson does not disclose a bus connected to the welding-type power source, the energy storage device, and the multi-mode power output circuit. 
However, Albrecht discloses a bus connected to the welding-type power source (generator 18), the energy storage device (charger 20), and the multi-mode power output circuit (converter 24) (col. 3, lines 47-50, 60-64; fig. 1). 
[AltContent: textbox (Prior Art
Albrecht (US 8569652))]
    PNG
    media_image3.png
    310
    637
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson’s power supply to include the bus connected to the welding-type power source and the energy storage device, and the multi-mode power output circuit as taught by Albrecht, in order to ensure the voltage and current at the output of the power supply are efficiently met and also allow for the AC generator to be small while maintaining the ability of handle large load (col. 4, lines 24-32). 

Response to Amendment
With respect to rejection 112b: since amendment made to claim 13, therefore the previous rejections 112b are withdrawn. 
10
Response to Arguments
Applicant’s arguments in the Remarks filed on 11/29/2021 have been fully considered but are not found persuasive because: 
Applicant’s Argument: with regard to claim 13 (similarly applying to claims 1 and 19), on p. 8-9 of the Remarks “It is respectfully submitted that Beeson fails to disclose or suggests the power supply of amended claim 13.
In particular, claim 13 recites "the controller is configured to: identify ... a welding mode
or a battery mode; ... control the first multi-mode power output circuit to condition power ... based on a first current-voltage curve based ... and control the second multi-mode power output circuit to condition the power ... based on a second current-voltage curve." For example, a current voltage curve allows for a single current value to correspond to a single voltage value, thus the output power represents a predetermined curve. Employing such current-voltage curves provides advantages, such as simplification of the power output, as well as managing total power output and range of voltage and/or current supplied to the load(s), which extends the useful life of both the welding-type power supply and the load(s).
By contrast, Beeson continually monitors and adjusts voltage and current for a given
output. As stated in Beeson, "the one or more circuits 66 may monitor the outputs, loads, and
various feedback to automatically adjust the output voltage and current levels for a particular
welding gun or battery." Beeson, 4: 17-29; emphasis added.
In rejecting claim 13, the Office Action states that "it is understood that if the welding
device is connected to the first weld connector 28, the voltage and current curve corresponding to the welding device is outputted at the first weld connector 28." Office Action at 5. However, there is no evidence in either Beeson or the Office Action to indicate that the output is provided
along a "voltage and current curve" at all, much less "corresponding to the welding device," as
alleged. Furthermore, as Beeson fails to disclose a first current-voltage curve, Beeson similarly fails to disclose or suggest a second current-voltage curve, as recited in claim 13.
Accordingly, it is respectfully submitted that Beeson fails to disclose or suggest the
welding-type power supply of claim 13, and the Office Action has therefore failed to present a
prima facie case of anticipation with respect to claim 13. Thus, claim 13 is patentable over the
cited references, and withdrawal of the rejections of claim 13 and all claims depending therefrom is respectfully requested.”
Examiner’s response:
With respect to claim 13, (similarly applying to claims 1 and 19), Applicant’s arguments are respectfully not found persuasive. Beeson discloses based on detected col. 4, lines 30-40). It is obvious to one of ordinary skill in the art that the first power level supplied to the welder is different from the second power level supplied to the battery. It is also obvious to one of ordinary skill in the art that the power is the multiplication of current and voltage. Therefore, the power level that is appropriate for either welder or battery is pre-determined (col. 3, lines 41-45) and determined based on current-voltage curve. Col. 4, lines 25-29 states that the system 10 automatically adjust the power level, which is based on current-voltage curve, based on the detected load. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761